Citation Nr: 0527229	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction with post-traumatic stress disorder (PTSD) 
from January 29, 1971, through January 22, 1990.

2.  Entitlement to a rating in excess of 10 percent for 
anxiety reaction with PTSD from January 23, 1990, through 
March 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1967 to January 1971.

In March 1972, the Veterans Administration (now the 
Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in Indianapolis, Indiana, denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  The veteran was notified of that decision, as well 
as his appellate rights; however, a Notice of Disagreement 
(NOD) was not received to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005 (1970); 
38 C.F.R. § 19.153 (1971).

In December 2000, the Board of Veterans' Appeals (Board) 
determined that the RO's March 1972 decision had involved 
clear and unmistakable error (CUE).  Therefore, that decision 
was reversed or amended.  In January 2001, the RO implemented 
that decision and assigned a 10 percent disability rating for 
anxiety reaction with PTSD, effective from January 29, 1971, 
through March 24, 1998.  The veteran, through his 
representative, filed a timely NOD with that rating.

In October 2003, the Board remanded the case for additional 
development.  The case has since been returned to the Board 
for further appellate action.

In June 2004, the Board of Veterans' Appeals (Board) raised 
the rating for the veteran's anxiety reaction with PTSD from 
10 to 30 percent.  That 30 percent rating was effective from 
January 29, 1971, through January 22, 1990.  The Board 
confirmed and continued the 10 percent rating for that 
disorder, effective from January 23, 1990, through March 24, 
1998.

In March 2005, pursuant to a joint motion of the veteran and 
the Secretary of the VA, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's June 2004 
decision to the extent that it denied a rating in excess of 
30 percent from January 29, 1971, through January 22, 1990, 
for the veteran's anxiety reaction with PTSD.  The Court also 
vacated the Board's denial of a rating in excess of 10 
percent for that disorder from January 23, 1990, through 
March 24, 1998.  


FINDINGS OF FACT

1.  From January 29, 1971, through January 22, 1990, the 
veteran's anxiety reaction with PTSD was productive of 
definite social and industrial impairment.

2.  From January 23, 1990, through March 24, 1998, the 
veteran's anxiety reaction with PTSD, manifested primarily by 
a constricted affect, anxious mood, and mild depression, was 
productive of no more than mild social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with PTSD from January 29, 1971, through 
January 22, 1990, have not been met.  38 U.S.C. §§ 1155 
(1988); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code (DC) 
9411 (1989).  

2.  The criteria for a rating in excess of 10 percent for 
anxiety reaction with PTSD from January 23, 1990, through 
March 24, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, DC 9411 (1989) (revised 
effective November 7, 1996, and codified at 38 C.F.R. 
§ 4.130, DC 9411).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 30 percent for his 
service-connected psychiatric disability for the period from 
January 29, 1971, through January 22, 1990, and a rating in 
excess of 10 percent for the period from January 23, 1990, 
through March 24, 1998.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

On January 29 1971, when the RO the veteran's 10 percent 
rating for anxiety reaction with PTSD became effective, such 
disability was rated in accordance with 38 C.F.R. § 4.132, DC 
9411.  A 10 percent rating was warranted when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted when there was a definite (moderately large) 
degree of impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, DC's 9400-9440).  

Under the new regulations, a 10 percent rating is warranted 
for anxiety reaction with PTSD when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In determining whether a revised/amended statute or 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.  Id.  

In this case, the revised criteria for rating psychiatric 
disability do not attach new legal consequences to events 
completed before their enactment nor do they extinguish 
rights that previously accrued.  Accordingly, effective 
November 7, 1996, the veteran's anxiety reaction with PTSD 
may be rated under the revised VA criteria for rating 
psychiatric disabilities.  It should be noted, however, that 
when the revised criteria is applied, the effective date of 
the assigned rating can be no earlier than the effective date 
of the revised regulation.  When use of the earlier criteria 
is warranted, the criteria may be applied to the entire 
rating period at issue.  Id.

I.  January 29, 1971, through January 22, 1990

A review of the evidence discloses that in service from April 
through July 1969, the veteran complained of anxiety and 
difficulty sleeping.  Although a psychiatric consultation 
revealed that he was oriented and that there was no evidence 
of neurosis or psychosis, he was reportedly preoccupied and 
less attentive to his work as an air traffic controller.  In 
fact, at one point, he was relieved of his duties after two 
aircraft under his control had a near collision. 

Almost immediately after his discharge from service, the 
veteran sought help for anxiety attacks, and in February 
1972, he underwent a VA psychiatric examination.  During that 
examination, the veteran recounted the near-collision of 
aircraft in service, and the examiner found that the veteran 
was suffering an anxiety reaction due to that incident.  The 
examiner noted that while the veteran was pleasant and 
cooperative, he was rather anxious and tense and unable to 
get over the incident in service.  The examiner concluded 
that veteran's anxiety reaction was moderately severe in 
degree.  

The veteran continued to receive treatment for complaints of 
anxiety and nervousness through December 1973.  Although he 
received no further treatment or examinations for psychiatric 
problems until January 23, 1990, there is no evidence to show 
that his psychiatric disability had improved beyond a 
moderately severe level of impairment.  

In evaluating the foregoing evidence, the Board notes that 
prior to November 7, 1996, the schedule for rating 
psychoneurotic disorders under 38 C.F.R. § 4.132 generally 
did not present a clear basis for describing the degree of 
impairment.  However, the Board is required to adhere as 
closely as possible to the actual rating criteria as stated 
in the applicable diagnostic codes in 38 C.F.R. Part 4.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this case 
the term "moderately severe" used during the February 1972 
VA examination almost exactly reflects the term "moderately 
large" associated with the criteria for a 30 percent rating.  
A higher evaluation would have had to reflect considerable 
social and industrial impairment.  However, there was 
absolutely no competent evidence of record, dated prior to 
January 23, 1990, which even mentioned the term 
"considerable".  To conclude that there had been such a 
level of impairment, the Board would have to find that the 
symptoms (i.e., anxiousness and tension) associated with his 
psychiatric disability in the early 1970's were productive of 
considerable social and industrial impairment.  However, 
those factors were wholly outside the rating criteria 
provided by the regulations; and, as noted in Massey v. 
Brown, 7 Vet. App. at 208, a failure to adhere to the 
specific criteria in the applicable diagnostic code would 
have been error.   Accordingly, there was a valid basis to 
conclude that the veteran's service-connected psychiatric 
disability more nearly reflected the criteria for a 30 
percent rating for the period from January 29, 1971, through 
January 22, 1990.  That basis was the specific use of the 
term "moderately severe" in the 1972 medical report.

II.  January 23, 1990, through March 24, 1998

In December 1989, the veteran was examined by the VA, 
primarily to determine if he had any residuals of Agent 
Orange exposure.  He was found to be alert, well-developed 
and well-nourished, and in no acute distress.  Indeed, his 
general condition was described as good.  Although he 
complained of nerves and anxiety, the examiner found that his 
orientation, mood, memory, and consciousness were normal.  
The relevant diagnosis was N.P. - PTSD - mild - substance 
abuse.  Consequently, he was scheduled for a VA psychiatric 
examination.

That examination took place on January 23, 1990.  It was 
noted that the veteran had been employed for fifteen years as 
a floor contractor; however, there was no evidence of any 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to his service-
connected PTSD.  His speech was slightly rapid, and his 
insight was fair.  He demonstrated a bit of bitterness toward 
the VA for what he perceived as a lack of help for a problem 
with substance abuse.  Given that abuse, the examiner found 
the veteran's judgment somewhat impaired.  Otherwise, the 
veteran was pleasant, cooperative, and conversant, and he was 
relatively anxiety free.  His affect was appropriate and 
generally bright, and his mood was pretty good.  His thought 
processes were logical, and there was no evidence of suicidal 
or homicidal ideation.  He demonstrated no gross memory 
deficits, and his abstract thinking was considered reasonably 
good.  Furthermore, he was oriented, and there was no 
evidence of psychosis, depressed mood, suspiciousness, panic 
attacks, or chronic sleep impairment.  The Axis I diagnoses 
included mixed substance abuse and a single episode of major 
depression, both of which were found to be in remission.  The 
only active psychiatric diagnosis was PTSD, which the 
examiner considered mild in degree.  Indeed, he assigned the 
veteran a GAF of 75, which corresponded to less than a 
moderate level of impairment.  (GAF stands for global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2002).  See Carpenter v. Brown, 240, 242 (1995), 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)), and Brambley 
v. Principi, 17 Vet. App. 20 (2003), (Judge Steinburg 
concurring)).

The foregoing evidence suggests that on January 23, 1990, the 
veteran's degree of disability due to PTSD more nearly 
reflected mild impairment.  Although he attended group 
discussions at a VA mental health clinic from December 1996 
to May 1998, the records of those discussions generally did 
not show any more than mild impairment.  Moreover, after the 
November 1996 effective date for the revision of the 
regulations for rating psychiatric disabilities, the evidence 
revealed no more than occupational and social impairment due 
to mild or transient symptoms.  Such symptoms included 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

Indeed, during a VA psychological consultation in September 
1997, the veteran was found to be pleasant and cooperative 
with appropriate grooming and hygiene.  There was evidence of 
a constricted affect, anxious mood, and mild depression, and 
when describing combat, he demonstrated psychomotor 
agitation, an increased rate of speech and tangentiality.  
However, he presented no hallucinations or homicidal or 
suicidal ideation.  There was some verbal aggression but no 
history of violent behavior, and his sensorium was clear.  
His attention and concentration were poor but adequate, and 
his memory was intact.  Moreover, his insight and judgment 
were good, and he was considered to be of above average 
intelligence.  There was simply no evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory.  In fact, following psychological 
testing in September 1997, the testing psychologist concluded 
that the veteran's PTSD was productive of no more than mild 
impairment.  Such findings suggested that the veteran had 
remained at the same level of disability as when he had been 
examined in January 1990.  Accordingly, from January 23, 
1990, through March 24, 1998, the veteran's anxiety reaction 
with PTSD more nearly approximated the criteria for a 
10 percent rating under the old and new criteria.  

III.  Additional Considerations

The veteran maintains that the Board did not follow its own 
regulations when it reduced his rating from 30 percent to 10 
percent.  He states that the 30 percent rating had been in 
effect for almost 19 years and that in such cases, applicable 
VA regulations call for rating stability.  38 C.F.R. § 3.344 
(2004).  Generally, ratings which have been in effect for 
more than five years are not reduced on the basis of the one 
examination on January 23, 1990.  This is particularly true 
in the case of psychoneurotic disorders which are subject to 
episodic improvement.  

However, this is not a case in which the percentage rating in 
question had been in effect for nineteen years before the 
rating decision was entered.  This is a case in which an 
initial grant of service connection was made in 2001 with an 
effective date reaching back to 1971.  For this reason, the 
applicable guidelines are those covering stepped ratings in 
initial grants, not those covering ratings that have been in 
existence for extended periods.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Furthermore, even if the provisions of 38 C.F.R. § 3.344 were 
applicable in this case, they would not preclude the 
reduction of the rating on one examination.  Rather, the 
provisions of 38 C.F.R. § 3.344 state that such examination 
must be at least as full and complete as the examination on 
which the VA benefits had been authorized or continued.  
Moreover, the regulation states that even if there is 
material improvement in the physical or mental condition, the 
evidence must show that it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.

In this case, the examinations of December 1989 and January 
23, 1990, clearly showed improvement in the veteran's level 
of psychiatric impairment from a degree of moderately severe 
to a degree of mild.  Both of those examinations were at 
least as full and complete as the February 1972 VA 
examination on which the 30 percent rating had been based.  
Indeed, both examinations considered a wider spectrum of 
manifestations.  Moreover, in January 1990, the examiner 
interviewed the veteran in greater depth and reported a more 
detailed medical, social, and family history.  He also 
rendered diagnoses on Axes I through V, and assigned a 
"current" GAF, as well as a GAF for the year prior to the 
examination.  Finally, a review of the subsequent medical 
evidence shows that such improvement was sustained through 
the ordinary conditions of life.  As such, the preponderance 
of the competent evidence of record shows that the provisions 
of 38 C.F.R. § 3.440 were met in reducing the veteran's 
rating from 30 percent to 10 percent.  




In accordance with Fenderson, 12 Vet. App. 119 (1999), the 
initial assignment of ratings for psychiatric disability 
properly considered staged ratings in this case.  Although 
retroactive to January 29, 1971, the various ratings were not 
identified until the RO's rating decision of January 2001.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2004), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected anxiety reaction with PTSD.  
The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations of 
the veteran's PTSD are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate 




to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

ORDER

Entitlement to a rating in excess of 30 percent rating for 
anxiety reaction with PTSD from January 29, 1971, through 
January 22, 1990, is denied.

Entitlement to a rating in excess of 10 percent for anxiety 
reaction with PTSD from January 23, 1990, through March 24, 
1998, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


